                  Case 1:99-mc-00720 Document 285 Filed 06/15/21 Page 1 of 2

                              IN THE UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF MARYLAND



IN RE:                                                 )
                                                       )
THE TEMPORARY ASSIGNMENT                               )                  Case No. 99-mc-0720
OF UNITED STATES MAGISTRATE                            )
JUDGE JOHN F. ANDERSON                                 )
FOR SERVICE IN THE DISTRICT                            )
OF MARYLAND                                            )
                                                       )


                                                       ORDER
         Due to the recusal of all the district judges and magistrate judges appointed to serve in the United

States District Court for the District of Maryland in relation to a particular matter, and this constituting

an “emergency” under 28 U.S.C. § 636(f)1, United States Magistrate Judge John F. Anderson is

TEMPORARILY ASSIGNED to hold court and perform any and all judicial duties specified in 28

U.S.C. § 636(a), (b), and (c), on an “as needed basis,” for a term of one year extending from May 6,

2021 until May 5, 2022, and for such time as required in advance to prepare and thereafter to complete

unfinished business. This Order of temporary assignment is entered with the express concurrence of the

Honorable Mark S. Davis, Chief Judge of the United States District Court for the Eastern District of

Virginia, the Court where Magistrate Judge Anderson is otherwise appointed and ordinarily sits.



                                                                      /s/
Richmond, Virginia                                     Roderick C. Young
Date: June 14, 2021                                    United States District  JJudge
                                                                           ctt Ju dge
Nunc Pro Tunc as of May 6, 2021




1
  “In an emergency and upon the concurrence of the chief judges of the districts involved, a United States magistrate judge
may be temporarily assigned to perform any of the duties specified in subsection (a), (b), or (c) of this section in a judicial
district other than the judicial district for which he has been appointed.” 28 U.S.C. § 636(f). Given the recusal of the
judges for the District of Maryland, including the chief judge (ECF No. 52), it is appropriate for the designated judge to
make this assignment with the concurrence of the chief judge of the Eastern District of Virginia.
              Case 1:99-mc-00720 Document 285 Filed 06/15/21 Page 2 of 2



I concur in this Order and in the temporary assignment of United States Magistrate Judge John F.

Anderson for judicial service in the District of Maryland on the terms specified.



                                                            /s/
Norfolk, Virginia                            Mark S. Davis
Date: June 14, 2021                          Chief Judge
Nunc Pro Tunc as of May 6, 2021              United States District Court for the
                                             Eastern District of Virginia




                                                   2
